Exhibit 10.2

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 28, 2012, between COMERICA BANK (“Bank”) and EGAIN
COMMUNICATIONS CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 27, 2011, as it may be amended from time to time, including without
limit by that certain First Amendment to Loan and Security Agreement dated as of
December 28, 2011 (as amended, the “Agreement”). The parties desire to amend the
Agreement, in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

SECTION 1. The reference to “June 30, 2012” in Section 8.11 of the Agreement is
deleted and replaced with “July 31, 2013”.

SECTION 2. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

SECTION 3. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.

SECTION 4. Borrower waives, discharges, and forever releases Bank, Bank’s
employees, officers, directors, attorneys, stockholders, and their successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that Borrower has or may have had at any time up through and
including the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to Borrower or whether any such claims, causes of action,
allegations or assertions arose as result of Bank’s actions or omissions in
connection with the Loan Documents, or any amendments, extensions or
modifications thereto, or Bank’s administration of the Obligations or otherwise.
BORROWER WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, AS IT MAY
BE AMENDED FROM TIME TO TIME, WHICH STATES:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

SECTION 5. Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

SECTION 6. As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, executed by Borrower;

(b) an Affirmation of Subordination Agreement, executed by Ashutosh Roy;

(c) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

(a) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

SECTION 7. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

EGAIN COMMUNICATIONS CORPORATION,

a Delaware corporation

By:  

/s/ Eric Smit

Name:   Eric Smit Title:   C.F.O

 

COMERICA BANK By:  

/s/ Jeff D. Lee

Name:   Jeff D. Lee Title:   VP    